Case 1:18-cv-00495-MSM-PAS Document 35-3 Filed 10/10/19 Page 1 of 3 PagelD #: 767

EXHIBIT B
Case 1:18-cv-00495-MSM-PAS Document 35-3 Filed 10/10/19 Page 2 of 3 PagelD #: 768
Case 1:15-cv-00235-JJM-LDA Document 23-9 Filed 04/13/16 Page 2 of 3 PagelD #: 432

HARMON LAW OFFICES, P.C.

150 CALIFORNIA STREET
NEWTON, MASSACHUSETTS 02458
TEL (617) 558-0500

PAX (617) 244-7304
Business Hours: Monday-Friday 8:00 AM-to 5:30 PM
SERVING MASSACHUSETTS, NEW HAMPSHIRE AND RHODE ISLAND

April 22, 2014

Ms, Delinda M. Martins a/k/a Delinda Martins
41 Farnum Pike
Smithfield, RI 02917

RE: Mortgage on 11 Farnum Pike, Smithfield, Rhode Istand
Dear Ms. Martins a/k/a Delinda Martins:

This office has been retained by Green Tree Servicing LLC to foreclose on a mortgage dated
danuary 23, 2007 from Delinda M. Martins to Mortgage Electronic Registration Systems, Inc., in the
original principal amount of $195,000.00, Our client informs us that you are in breach of the
conditions of the loan documents. We have been instructed to bring a foreclosure in the name of
Federal National Mortgage Association under the Power of Sale contained in your mortgage and
by entry, You are further notified that the note is hereby accelerated and the entire balance is due
and payable forthwith and without further notice. Even though the note has been accelerated, you
may still have the right to reinstate the loan. If so, and if you desire to reinstate the loan, you will
need to pay an amount of money sufficient to bring the loan fully current.

Under the terms of the note and mortgage, there is outstanding through the date of this letter
$188,508.35 in principal and $82,348.36 in interest and other charges for a total of $270,856.70.
Furthermore, attorney's fees and costs and other charges will continue to accrue pursuant to the
terms of the foan documents.

The amount necessary to reinstate or pay off the loan changes daily. You may order a
reinstatement or payoff 24 hours a day on-line by going to www.hloreinstatement.com or to
www.hlopayoff.com. Please follow the instructions contained on the web page. Please note
that only requests made by owners, borrowers, mortgagors and authorized parties will be
processed. You may also contact us during business hours to request a reinstatement or payoff
by calling (617) 558-0598. When completing the on-line form or when calling our office, please
reference your Case Number 200810-2479 so that we may process your request more quickly.

2008 10-2479 FCL
/Acceleration Letter ~ Mortgegor/Martins,
Delinda
Case 1:18-cv-00495-MSM-PAS Document 35-3 Filed 10/10/19 Page 3 of 3 PagelD #: 769
Case 1:15-cv-00235-JJM-LDA Document 23-9 Filed 04/13/16 Page 3 of 3 PagelD #: 433

Unless you, within thirty days after receipt of this notice, dispute the validity of the debt or any
portion thereof, the debt will be assumed to be valid by this office, Hf you notify this office in writing
within the thirty-day period that the debt, or any portion thereof, is disputed, this office will obtain
verification of the debt or a copy of a judgment against you and a copy of such verification or
Judgment will be mailed to you by this office. Upon your written request within the thirty-day period,
this office will provide you with the name and address of the original creditor, if different from the
current creditor,

The law does not require this office to wait until the end of the thirty-day period before proceeding
with legal action to collect the debt. However, if you notify this office in writing within the thirty-day
period described in the previous paragraph that the debt, or any portion thereof, is disputed, or that
you request the name and address of the original creditor, this office shall cease collection of the
debt, or any disputed portion thereof, until this Office obtains verification of the debt or a copy of a
judgment, or the name and address of the original creditor, and a copy of such verification or
judgment, or name and address of the original creditor, is mailed to you by this office.

Your failure to dispute the validity of the debt may not be construed by any court as an admission
of liability by you.

Very truly yours,
je aN
Maggie L Pitts-Dilley, Esquire ac lines aa ew eres we
= 2156 2006 qh) PSPY 2008
dice) ee

 
   

 
 

MLR/JAN/201402-0663

 

CERTIFIED MAIL NO.
RETURN RECEIPT REQUESTED

PLEASE BE ADVISED THAT THIS OFFICE IS ATTEMPTING TO COLLECT A DEBT AND
THAT ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE,
